 1
 2
                                                                  JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    MAX RAY BUTLER,                           Case No. EDCV 18-2432 MWF (SS)
12                       Petitioner,
13           v.                                             JUDGMENT
14    CYNTHIA SWAIN, Warden,
15                       Respondent.
16
17         Pursuant to the Court’s Order Accepting Findings, Conclusions and
18   Recommendations of United States Magistrate Judge,
19
20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with
21   prejudice.
22
23   DATED: March 31, 2020
24                                                MICHAEL W. FITZGERALD
                                                  UNITED STATES DISTRICT JUDGE
25
26
27
28
